Day, Ch. J.
I. The testimony shows without any conflict that the amount collected on the judgments was $424.28, and that of this sum the defendants accounted to Webster, Linderman & Co., for $232.08, leaving in the bands of defendants only $191.20. The verdict against each of the defendants for $162.50 is clearly unsupported by the testimony, unless it was the intention of the court that a satisfaction by one defendant should satisfy the whole judgment, which is not claimed.
II. The appellee claims, however, that the abstract does not contain all the evidence. The abstract contains a statement that it presents all the testimony offered and introduced upon the trial. The appellee filed an amended abstract, denying that the abstract of the appellant contains all the evidence and setting forth what is claimed to be some additional testimony, with the statement that it is furnished without admitting that therewith the abstract contains all the evidence. When the abstract of appellant does not purport to contain all the evidence, the appellee may set forth in his amended abstract omitted portions, with a statement that, with his additions, the abstracts do not contain all the evidence. But, where the abstract of appellant purports to contain all the evidence, the appellee must, under our rules, supply what he claims has been omitted. See Rule 20. The verdict is not supported by the evidence. The judgment is
Reversed.